Exhibit 3.1 ARTICLES OF INCORPORATION (PURSUANT TO NRS 78) 1. Name of Corporation: MICHAEL LAMBERT INC. 2. Resident Agent Name and Street Address: RITA S. DICKSON 1261 AMBASSADOR DRIVE, PO BOX 33894, Reno, Nevada 89523 3. Shares: Number of shares with par value:150,000,000 Common / Par Value: $0.001 Number of shares without par value: -0- 4. Names & Addresses of Board of Directors/Trustees: Robert Kremer 121 INTERPARK, SUITE 104, SAN ANTONIO,TEXAS 78216 5. Purpose: The purpose of this Corporation shall be: GENERAL BUSINESS 6. Name, Addresses and Signatures of Incorporator: Carey G. Birmingham /S/Carey G. Birmingham 20022 CREEK FARM, SAN ANTONIO, TEXAS 78259 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named corporation. Authorized Signature of R.A. or On Behalf of R.A. Company Date
